Citation Nr: 1826621	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's current tinnitus is as likely as not related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability which is related to service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  

When the claim was filed in June 2011, it was reported that the Veteran had indicated that he experienced tinnitus ever since performing duties in service, and service noise exposure has since been conceded.  The Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  See The Merck Manual, Section 7, Ch. 85, Inner Ear.  Although a VA examiner has indicated that the Veteran's tinnitus is not related to service because the examiner understood the Veteran to report that tinnitus had maybe began around 1980, the examiner did not address the Veteran's initial claim that tinnitus had been present since service.  The Veteran is capable of diagnosing tinnitus.  Thus, there is evidence for and against the finding that the Veteran's tinnitus began in service.  In resolving all doubt in the Veteran's favor service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


